Citation Nr: 1707550	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder with psychotic features.  

2.  Whether the reduction of the disability evaluation, from 40 percent to 20 percent effective August 1, 2013, for degenerative disc disease with residuals of lumbosacral strain, was proper.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2006 and May 2013 rating decision issued by the Regional Office (RO) in Atlanta, Georgia.  In the August 2006 decision, the RO denied the Veteran's claim of entitlement to PTSD.  In the May 2013 decision, the RO reduced the disability rating for the spine disability.  

Although the Veteran originally filed a claim of service connection for PTSD, the record includes a diagnosis of major depressive disorder with psychotic features, which requires that the Board address both conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board previously remanded the claim for additional development in February 2012 and November 2013.  After it was returned to the Board, in the June 2014 decision, the Board denied the Veteran's appeal regarding service connection for PTSD and major depressive disorder with psychotic features.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In the January 2016 Order, the Court vacated the June 2015 Board decision, and remanded the matter to the Board for action consistent with the terms of a Joint Motion for Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties).  In June 2016, the Board remanded the Veteran's claim for additional evidentiary and procedural development.  

It appears that questions regarding entitlement to a higher rating for the service-connected low back disability, as well as separate ratings for bilateral neuritis/neuralgia, have been raised in a November 2016 letter issued by the Veteran's attorney.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another remand is required in this case because the Board's previous remand instructions have not been complied with.  Although this is unfortunate, another remand is essential to ensure that the Board remand instructions are carried out prior to a final adjudication of the claim.  

In the June 2016 Board remand, the Board directed the RO to conduct additional evidentiary development with regard to the Veteran's claim seeking service connection for a psychiatric disorder, to include PTSD and major depressive disorder with psychotic features.  Specifically, the Board determined that while collectively, the April 2007, June 2008, and March 2012 examination findings and opinions, along with the December 2013 opinion addressed the etiology of the Veteran's current psychiatric disorder, a sufficient and well-reasoned opinion that addresses whether the Veteran's current psychiatric disorder is related to his military service (to include his head trauma), and takes into consideration all the pertinent treatment records and diagnostic test findings, had not yet been provided by a neurologist, despite the fact that two VA examiners had strongly recommended that the Veteran undergo neurologist testing to (1) better understand the nature of his disorder; and (2) to determine whether his psychiatric impairment is related to his claimed in-service fall.  On remand in June 2016, the Board instructed the RO to refer the claims file to the same VA neurologist who conducted the March 28, 2012 neurological examination, for an addendum opinion addressing the likelihood that the Veteran's major depressive disorder with psychotic features had its onset during his military service, to include as a result of his head trauma following his in-service fall.  The VA neurologist was asked to take into consideration the May 2007 computed tomography (CT) report, which reflected findings of an old blow out fracture of the medial wall right orbit, the Veteran's medical history, as well as any assertions of ongoing symptoms since service, when rendering his or her medical opinion.  

Also, with respect to the second issue on appeal, in the June 2016 remand, the Board noted that the Veteran filed several notices of disagreement (NODs) in July and November 2013 with respect to the May 2013 decision that reduced the disability rating assigned for the Veteran's lumbosacral strain from 40 percent to 20 percent disabling, effective August 1, 2013.  In the June 2016 decision, the Board instructed the AOJ to issue a Statement of the Case (SOC) concerning the issue of whether the reduction of the disability rating from 40 percent to 20 percent, effective August 1, 2013, for service-connected degenerative disc disease with residuals of lumbosacral strain, was proper.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Unfortunately, review of the VBMS and Virtual VA paperless claims files reflects that either the claims file is incomplete, or the AOJ has yet to conduct the necessary development requested in the June 2016 Board remand.  Although the Veteran was scheduled for, and underwent, a VA examination in connection to his lumbar spine disability in September 2016 (the report of which has been associated with the claims file), no addendum opinion addressing the June 2016 remand questions has been provided, and based on the available evidence, it does not appear that the AOJ has referred the claims file to the March 28, 2012 neurologist, or any other neurologist, to address these questions.  In addition, it does not appear that the AOJ has issued an SOC concerning the issue of whether the reduction of the disability rating from 40 percent to 20 percent, effective August 1, 2013, for the service-connected degenerative disc disease with residuals of lumbosacral strain, was proper.  

The Board also notes that in a September 2016 letter, the Veteran's attorney submitted additional evidence by way of a CD that reportedly included the Veteran's updated medical records generated at the Atlanta VA medical center (VAMC), and dated from February 2012 to August 2016.  However, other than noting that the CD with the records had been submitted, it does not appear that the medical records themselves have been scanned and associated with the claims file.  As this claim is being remanded again, the Veteran's more recent VA medical records on the CD should be printed out and scanned into the VBMS file.  Any other outstanding medical records should also be retrieved and associated with the claims file.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from February 2012 to the present.  Locate the CD submitted by the Veteran's attorney, print out the pertinent VA treatment records dated from February 2012 to August 2016, and associated these records with the claims file.  

2.  Then, once these records have been obtained and associated with the claims file, refer the claims file to the same VA neurologist who conducted the March 28, 2012 neurological examination, or another VA neurologist if this examiner is unavailable.  The claims file, all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The VA neurologist must explicitly take into consideration the February 1980 clinical report which reflects treatment provided for the Veteran following his in-service fall.  The VA neurologist must also explicitly take into consideration the May 2007 CT report which reflects findings of an old blow out fracture of the medial wall right orbit.  Consideration should be given to the Veteran's history, and particularly to any of his statements regarding whether he experienced ongoing symptoms analogous to a psychiatric disorder since service.  

Following a review of the record, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's major depressive disorder with psychotic features had its onset during his military service, to include as a result of his head trauma following his in-service fall.  [The examiner must accept as fact that the Veteran injured his head during his February 1980 fall in service.]  The examiner must support any opinion provided with a complete rationale.  It would be helpful if the examiner discussed medically known or theoretical causes of a head trauma, symptoms attributed to a head trauma, how a head trauma generally presents or develops in most cases, and the length of time it generally takes for symptoms of a head trauma to manifest.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

(If the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled with a VA neurologist and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655 (b) (2016).  The VA neurologist must provide the opinions requested above.)

3.  Furnish the Veteran with an SOC regarding the claim for whether the reduction of the disability rating from 40 percent to 20 percent, effective August 1, 2013, for service-connected lumbosacral strain, was proper.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board. 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of this additional issue be returned to the Board.

4.  After conducting any additional development deemed necessary with regard to the claim of entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder with psychotic features, readjudicate that claim.  If the benefit sought is not granted, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

(CONTINUED ON NEXT PAGE)

_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

